      Case 2:20-cv-02916-NJB-MBN Document 95 Filed 05/07/21 Page 1 of 1



MINUTE ENTRY
BROWN, J.
May 7, 2021
JS-10 00:57
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 NYRON HARRISON, ET AL.                                               CIVIL ACTION

 VERSUS                                                               NO. 20-2916
                                                                        c/w 21-40
 JEFFERSON PARISH SCHOOL                                              SECTION: “G”
 BOARD, ET AL.



                               MINUTE ENTRY AND ORDER

       A video status conference was called by the Court on May 7, 2021, with the following

individuals participating:

           •   Representing Plaintiffs: Chelsea Cusimano (Brener Law Firm, LLC)
           •   Representing Defendants: Eve Masinter and Matthew McCluer (Breazeale, Sachse
               & Wilson, L.L.P.)
           •   Representing the State of Louisiana: Joseph St. John and Elizabeth Murrill (Office
               of the Attorney General)
           •   Representing Amicus ACLU: Carter Smith (Jenner and Block LLP)

       The Court met with the parties to discuss the status of the case.



       NEW ORLEANS, LOUISIANA, this _____
                                     7th day of May, 2021.



                                                     ________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 1
